UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4884



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONNIE D. EARLY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-02-125)


Submitted:   October 1, 2004                 Decided:   July 12, 2005


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nicole E. Upshur, THE LAW OFFICE OF NICOLE ELISE UPSHUR, Virginia
Beach, Virginia, for Appellant. John L. Brownlee, United States
Attorney, Donald R. Wolthuis, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ronnie Darnell Early pled guilty pursuant to a written

plea agreement to one count of conspiracy to possess with intent to

distribute heroin, in violation of 21 U.S.C. §§ 841, 846 (2000).

The district court sentenced Early to 240 months of imprisonment

followed by forty-eight months of supervised release.                         Early

appeals his conviction and sentence.          Counsel has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), stating

that, in her view, there are no meritorious grounds for appeal.

Finding no error, we affirm.

            Counsel    first    questions     whether   the    district       court

properly conducted the Fed. R. Crim. P. 11 colloquy.               Our review of

the record leads us to conclude that there is no plain error in the

plea proceeding.      See United States v. Martinez, 277 F.3d 517, 525

(4th Cir.) (discussing standard of review), cert. denied, 537 U.S.

899 (2002).

            Next, counsel raises as a potential issue that trial

counsel rendered ineffective assistance by failing to object to the

presentence report’s base offense level calculation. An allegation

of ineffective assistance of counsel should not proceed on direct

appeal   unless   it   appears       conclusively    from    the     record    that

counsel’s     performance      was    ineffective.          United    States     v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                     We find that,

because it is not clear that counsel was ineffective, and in fact


                                      - 2 -
the evidence in the record reveals that Early’s alleged ineffective

assistance issues did not result in error, we decline to consider

this claim on direct appeal.

           Finally, to the extent Early challenges his sentence,

this claim is waived by the provisions of Early’s plea agreement.

See United States v. Blick, 408 F.3d 162 (4th Cir. 2005)(an

otherwise valid waiver of appellate rights entered into prior to

Blakely v. Washington, 124 S. Ct. 2531 (2004), is still enforceable

after Blakely and United States v. Booker, 125 S. Ct. 738 (2005)).

           As required by Anders, we have examined the entire record

and find no meritorious issues for appeal. Accordingly, we affirm.

This court requires that counsel inform her client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel's motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                    AFFIRMED



                                    - 3 -